Case 19-11292-JTD    Doc 1049-2     Filed 12/30/19    Page 1 of 13




                          EXHIBIT B

     Amended and restated by-laws of Insys Therapeutics, Inc.
               Case 19-11292-JTD       Doc 1049-2    Filed 12/30/19    Page 2 of 13




                              SECOND AMENDED AND RESTATED BYLAWS

                                                OF

                                    INSYS THERAPEUTICS, INC.


                                            ARTICLE I

                                      Meetings of Stockholders


               Section 1.1. Annual Meetings. If required by applicable law, an annual meeting
of stockholders shall be held for the election of directors at such date, time and place, if any,
either within or without the State of Delaware, as may be designated by resolution of the Board
of Directors from time to time. Any other proper business may be transacted at the annual
meeting. The corporation may postpone, reschedule or cancel any annual meeting of
stockholders previously scheduled by the Board of Directors.

               Section 1.2. Special Meetings. Special meetings of stockholders for any purpose
or purposes may be called at any time by the Board of Directors, but such special meetings may
not be called by any other person or persons. Business transacted at any special meeting of
stockholders shall be limited to the purposes stated in the notice. The corporation may postpone,
reschedule or cancel any special meeting of stockholders previously scheduled by the Board of
Directors.

                Section 1.3. Notice of Meetings. Whenever stockholders are required or
permitted to take any action at a meeting, a notice of the meeting shall be given that shall state
the place, if any, date and hour of the meeting, the means of remote communications, if any, by
which stockholders and proxy holders may be deemed to be present in person and vote at such
meeting, the record date for determining the stockholders entitled to vote at the meeting (if such
date is different from the record date for stockholders entitled to notice of the meeting) and, in
the case of a special meeting, the purpose or purposes for which the meeting is called. Unless
otherwise provided by law, the certificate of incorporation or these bylaws, the notice of any
meeting shall be given not less than ten (10) nor more than sixty (60) days before the date of the
meeting to each stockholder entitled to vote at the meeting as of the record date for determining
the stockholders entitled to notice of the meeting.

               Section 1.4. Adjournments. Any meeting of stockholders, annual or special, may
adjourn from time to time to reconvene at the same or some other place, and notice need not be
given of any such adjourned meeting if the time and place thereof are announced at the meeting
at which the adjournment is taken. At the adjourned meeting the corporation may transact any
business which might have been transacted at the original meeting. If the adjournment is for
more than thirty (30) days, a notice of the adjourned meeting shall be given to each stockholder


WEIL:\97327218\5\53602.0004
               Case 19-11292-JTD         Doc 1049-2      Filed 12/30/19     Page 3 of 13




of record entitled to vote at the meeting. If after the adjournment a new record date for
determination of stockholders entitled to vote is fixed for the adjourned meeting, the Board of
Directors shall fix as the record date for determining stockholders entitled to notice of such
adjourned meeting the same or an earlier date as that fixed for determination of stockholders
entitled to vote at the adjourned meeting, and shall give notice of the adjourned meeting to each
stockholder of record as of the record date so fixed for notice of such adjourned meeting.

               Section 1.5. Quorum. Except as otherwise provided by law, the certificate of
incorporation or these bylaws, at each meeting of stockholders the presence in person or by
proxy of the holders of a majority in voting power of the outstanding shares of stock entitled to
vote at the meeting shall be necessary and sufficient to constitute a quorum. Where a separate
vote by class or series is required, the presence in person or by proxy of the holders of a majority
in voting power of the outstanding shares of such class or series shall be necessary and sufficient
to constitute a quorum with respect to that matter. When a quorum is once present it is not
broken by the subsequent withdrawal of any stockholder.

                Section 1.6. Organization. Meetings of stockholders shall be presided over by
the Chairperson of the Board, if any, or in his or her absence by the Vice Chairperson of the
Board, if any, or in his or her absence by the President, or in his or her absence by a Vice
President, or in the absence of the foregoing persons by a chairperson designated by the Board of
Directors, or in the absence of such designation by a chairperson chosen at the meeting. The
Secretary shall act as secretary of the meeting, but in his or her absence the chairperson of the
meeting may appoint any person to act as secretary of the meeting.

                Section 1.7. Voting; Proxies. Except as otherwise provided by or pursuant to the
provisions of the certificate of incorporation, each stockholder entitled to vote at any meeting of
stockholders shall be entitled to one vote for each share of stock held by such stockholder which
has voting power upon the matter in question. Each stockholder entitled to vote at a meeting of
stockholders or to express consent to corporate action in writing without a meeting may
authorize another person or persons to act for such stockholder by proxy, but no such proxy shall
be voted or acted upon after three years from its date, unless the proxy provides for a longer
period. A proxy shall be irrevocable if it states that it is irrevocable and if, and only as long as, it
is coupled with an interest sufficient in law to support an irrevocable power. A stockholder may
revoke any proxy which is not irrevocable by attending the meeting and voting in person or by
delivering to the Secretary of the corporation a revocation of the proxy or a new proxy bearing a
later date. Voting at meetings of stockholders need not be by written ballot. At all meetings of
stockholders for the election of directors at which a quorum is present a plurality of the votes
cast shall be sufficient to elect. All other elections and questions presented to the stockholders at
a meeting at which a quorum is present shall, unless a different or minimum vote is required by
the certificate of incorporation, these bylaws, the rules or regulations of any stock exchange
applicable to the corporation, or any law or regulation applicable to the corporation or its
securities, in which case such different or minimum vote shall be the applicable vote on the
matter, be decided by the affirmative vote of the holders of a majority in voting power of the
shares of stock of the corporation which are present in person or by proxy and entitled to vote
thereon.

                    Section 1.8. Fixing Date for Determination of Stockholders of Record.

                                                   -2-
WEIL:\97327218\5\53602.0004
               Case 19-11292-JTD      Doc 1049-2      Filed 12/30/19     Page 4 of 13




                (a)     In order that the corporation may determine the stockholders entitled to
notice of any meeting of stockholders or any adjournment thereof, the Board of Directors may
fix a record date, which record date shall not precede the date upon which the resolution fixing
the record date is adopted by the Board of Directors, and which record date shall, unless
otherwise required by law, not be more than sixty (60) nor less than ten (10) days before the date
of such meeting. If the Board of Directors so fixes a date, such date shall also be the record date
for determining the stockholders entitled to vote at such meeting unless the Board of Directors
determines, at the time it fixes such record date, that a later date on or before the date of the
meeting shall be the date for making such determination. If no record date is fixed by the Board
of Directors, the record date for determining stockholders entitled to notice of or to vote at a
meeting of stockholders shall be at the close of business on the day next preceding the day on
which notice is given, or, if notice is waived, at the close of business on the day next preceding
the day on which the meeting is held. A determination of stockholders of record entitled to
notice of or to vote at a meeting of stockholders shall apply to any adjournment of the meeting;
provided, however, that the Board of Directors may fix a new record date for determination of
stockholders entitled to vote at the adjourned meeting, and in such case shall also fix as the
record date for stockholders entitled to notice of such adjourned meeting the same or an earlier
date as that fixed for determination of stockholders entitled to vote in accordance herewith at the
adjourned meeting.

               (b)     In order that the corporation may determine the stockholders entitled to
receive payment of any dividend or other distribution or allotment of any rights, or entitled to
exercise any rights in respect of any change, conversion or exchange of stock or for the purpose
of any other lawful action, the Board of Directors may fix a record date, which record date shall
not precede the date upon which the resolution fixing the record date is adopted, and which
record date shall not be more than sixty (60) days prior to such action. If no such record date is
fixed, the record date for determining stockholders for any such purpose shall be at the close of
business on the day on which the Board of Directors adopts the resolution relating thereto.

               (c)     Unless otherwise restricted by the certificate of incorporation, in order that
the corporation may determine the stockholders entitled to express consent to corporate action in
writing without a meeting, the Board of Directors may fix a record date, which record date shall
not precede the date upon which the resolution fixing the record date is adopted by the Board of
Directors, and which record date shall not be more than ten (10) days after the date upon which
the resolution fixing the record date is adopted by the Board of Directors. If no record date for
determining stockholders entitled to express consent to corporate action in writing without a
meeting is fixed by the Board of Directors, (i) when no prior action of the Board of Directors is
required by law, the record date for such purpose shall be the first date on which a signed written
consent setting forth the action taken or proposed to be taken is delivered to the corporation in
accordance with applicable law, and (ii) if prior action by the Board of Directors is required by
law, the record date for such purpose shall be at the close of business on the day on which the
Board of Directors adopts the resolution taking such prior action.

                Section 1.9. List of Stockholders Entitled to Vote. The corporation shall prepare,
at least ten (10) days before every meeting of stockholders, a complete list of the stockholders
entitled to vote at the meeting (provided, however, if the record date for determining the

                                                -3-
WEIL:\97327218\5\53602.0004
               Case 19-11292-JTD       Doc 1049-2      Filed 12/30/19      Page 5 of 13




stockholders entitled to vote is less than ten (10) days before the date of the meeting, the list shall
reflect the stockholders entitled to vote as of the tenth day before the meeting date), arranged in
alphabetical order, and showing the address of each stockholder and the number of shares
registered in the name of each stockholder. Such list shall be open to the examination of any
stockholder for any purpose germane to the meeting at least ten (10) days prior to the meeting (i)
on a reasonably accessible electronic network, provided that the information required to gain
access to such list is provided with the notice of meeting or (ii) during ordinary business hours at
the principal place of business of the corporation. If the meeting is to be held at a place, then a
list of stockholders entitled to vote at the meeting shall be produced and kept at the time and
place of the meeting during the whole time thereof and may be examined by any stockholder
who is present. If the meeting is to be held solely by means of remote communication, then the
list shall also be open to the examination of any stockholder during the whole time of the
meeting on a reasonably accessible electronic network, and the information required to access
such list shall be provided with the notice of the meeting. Except as otherwise provided by law,
the stock ledger shall be the only evidence as to who are the stockholders entitled to examine the
list of stockholders required by this Section 1.9 or to vote in person or by proxy at any meeting
of stockholders.

                Section 1.10. Action By Written Consent of Stockholders. Unless otherwise
restricted by the certificate of incorporation, any action required or permitted to be taken at any
annual or special meeting of the stockholders may be taken without a meeting, without prior
notice and without a vote, if a consent or consents in writing, setting forth the action so taken,
shall be signed by the holders of outstanding stock having not less than the minimum number of
votes that would be necessary to authorize or take such action at a meeting at which all shares
entitled to vote thereon were present and voted and shall be delivered to the corporation by
delivery to its registered office in the State of Delaware, its principal place of business, or an
officer or agent of the corporation having custody of the book in which minutes of proceedings
of stockholders are recorded. Delivery made to the corporation's registered office shall be by
hand or by certified or registered mail, return receipt requested. An electronic transmission
consenting to action to be taken transmitted by a stockholder, a proxyholder or by a person
authorized to act by such stockholder, shall be deemed to be written and signed for the purposes
of this Section if the electronic transmission sets forth or is delivered with information from
which the corporation can determine that the electronic transmission was transmitted by the
stockholder, the proxyholder or by a person authorized to act for the stockholder and the date on
which such electronic transmission was transmitted. Any such consent given by electronic
transmission shall be deemed delivered as provided by the General Corporation Law of the State
of Delaware (the “DGCL”). Prompt notice of the taking of the corporate action without a
meeting by less than unanimous written consent shall, to the extent required by law, be given to
those stockholders who have not consented in writing and who, if the action had been taken at a
meeting, would have been entitled to notice of the meeting if the record date for notice of such
meeting had been the date that written consents signed by a sufficient number of holders to take
the action were delivered to the corporation.

              Section 1.11. Inspectors of Election. The corporation may, and shall if required
by law, in advance of any meeting of stockholders, appoint one or more inspectors of election,
who may be employees of the corporation, to act at the meeting or any adjournment thereof and
to make a written report thereof. The corporation may designate one or more persons as

                                                 -4-
WEIL:\97327218\5\53602.0004
               Case 19-11292-JTD      Doc 1049-2      Filed 12/30/19     Page 6 of 13




alternate inspectors to replace any inspector who fails to act. In the event that no inspector so
appointed or designated is able to act at a meeting of stockholders, the person presiding at the
meeting shall appoint one or more inspectors to act at the meeting. Each inspector, before
entering upon the discharge of his or her duties, shall take and sign an oath to execute faithfully
the duties of inspector with strict impartiality and according to the best of his or her ability. The
inspector or inspectors so appointed or designated shall (i) ascertain the number of shares of
capital stock of the corporation outstanding and the voting power of each such share, (ii)
determine the shares of capital stock of the corporation represented at the meeting and the
validity of proxies and ballots, (iii) count all votes and ballots, (iv) determine and retain for a
reasonable period a record of the disposition of any challenges made to any determination by the
inspectors, and (v) certify their determination of the number of shares of capital stock of the
corporation represented at the meeting and such inspectors’ count of all votes and ballots. Such
certification and report shall specify such other information as may be required by law. In
determining the validity and counting of proxies and ballots cast at any meeting of stockholders
of the corporation, the inspectors may consider such information as is permitted by applicable
law. No person who is a candidate for an office at an election may serve as an inspector at such
election.

       Section 1.12. Conduct of Meetings. The date and time of the opening and the closing of
the polls for each matter upon which the stockholders will vote at a meeting shall be announced
at the meeting by the person presiding over the meeting. The Board of Directors may adopt by
resolution such rules and regulations for the conduct of the meeting of stockholders as it shall
deem appropriate. Except to the extent inconsistent with such rules and regulations as adopted
by the Board of Directors, the person presiding over any meeting of stockholders shall have the
right and authority to convene and (for any or no reason) to recess and/or adjourn the meeting, to
prescribe such rules, regulations and procedures and to do all such acts as, in the judgment of
such presiding person, are appropriate for the proper conduct of the meeting. Such rules,
regulations or procedures, whether adopted by the Board of Directors or prescribed by the
presiding person of the meeting, may include, without limitation, the following: (i) the
establishment of an agenda or order of business for the meeting; (ii) rules and procedures for
maintaining order at the meeting and the safety of those present; (iii) limitations on attendance at
or participation in the meeting to stockholders entitled to vote at the meeting, their duly
authorized and constituted proxies or such other persons as the presiding person of the meeting
shall determine; (iv) restrictions on entry to the meeting after the time fixed for the
commencement thereof; and (v) limitations on the time allotted to questions or comments by
participants. The presiding person at any meeting of stockholders, in addition to making any
other determinations that may be appropriate to the conduct of the meeting, shall, if the facts
warrant, determine and declare to the meeting that a matter or business was not properly brought
before the meeting and if such presiding person should so determine, such presiding person shall
so declare to the meeting and any such matter or business not properly brought before the
meeting shall not be transacted or considered. Unless and to the extent determined by the Board
of Directors or the person presiding over the meeting, meetings of stockholders shall not be
required to be held in accordance with the rules of parliamentary procedure.




                                                -5-
WEIL:\97327218\5\53602.0004
               Case 19-11292-JTD      Doc 1049-2      Filed 12/30/19     Page 7 of 13




                                           ARTICLE II

                                        Board of Directors

                Section 2.1. Number; Election; Qualifications; Vacancies. The initial number of
directors constituting the whole Board of Directors shall be one. Thereafter, the number of
directors may be increased or decreased at any time and from time to time either by the
stockholders or by a majority of the directors then in office, provided however that the number of
directors may be decreased only to eliminate vacancies existing by reason of the death,
resignation, removal or expiration of the term of one or more directors. In no event shall the
number of directors be less than one. The directors shall be elected at the annual meeting of
stockholders by such stockholders as have the right to vote on such election. Directors need not
be stockholders of the corporation. Unless and until filled by the stockholders, any vacancy in
the Board of Directors, however occurring, including a vacancy resulting from an enlargement of
the Board, may be filled by vote of a majority of the directors then in office, although less than a
quorum, or by a sole remaining director. A director elected to fill a vacancy shall be elected for
the unexpired term of such director’s predecessor in office, and a director chosen to fill a
position resulting from an increase in the number of directors shall hold office until the next
annual meeting of stockholders and until a successor is elected and qualified, or until such
director’s earlier death, resignation or removal.

               Section 2.2. Regular Meetings. Regular meetings of the Board of Directors may
be held at such places within or without the State of Delaware and at such times as the Board of
Directors may from time to time determine.

               Section 2.3. Special Meetings. Special meetings of the Board of Directors may
be held at any time or place within or without the State of Delaware whenever called by the
President, any Vice President, the Secretary, or by any member of the Board of Directors.
Notice of a special meeting of the Board of Directors shall be given by the person or persons
calling the meeting at least twenty-four hours before the special meeting.

                Section 2.4. Telephonic Meetings Permitted. Members of the Board of Directors,
or any committee designated by the Board of Directors, may participate in a meeting thereof by
means of conference telephone or other communications equipment by means of which all
persons participating in the meeting can hear each other, and participation in a meeting pursuant
to this by-law shall constitute presence in person at such meeting.

                Section 2.5. Quorum; Vote Required for Action. At all meetings of the Board of
Directors the directors entitled to cast a majority of the votes of the whole Board of Directors
shall constitute a quorum for the transaction of business. Except in cases in which the certificate
of incorporation, these bylaws or applicable law otherwise provides, a majority of the votes
entitled to be cast by the directors present at a meeting at which a quorum is present shall be the
act of the Board of Directors.

               Section 2.6. Organization. Meetings of the Board of Directors shall be presided
over by the Chairperson of the Board, if any, or in his or her absence by the Vice Chairperson of
the Board, if any, or in his or her absence by the President, or in their absence by a chairperson

                                                -6-
WEIL:\97327218\5\53602.0004
               Case 19-11292-JTD      Doc 1049-2      Filed 12/30/19      Page 8 of 13




chosen at the meeting. The Secretary shall act as secretary of the meeting, but in his or her
absence the chairperson of the meeting may appoint any person to act as secretary of the
meeting.

                Section 2.7. Action by Unanimous Consent of Directors. Unless otherwise
restricted by the certificate of incorporation or these bylaws, any action required or permitted to
be taken at any meeting of the Board of Directors, or of any committee thereof, may be taken
without a meeting if all members of the Board of Directors or such committee, as the case may
be, consent thereto in writing or by electronic transmission. After an action is taken, the consent
or consents relating thereto shall be filed with the minutes of proceedings of the board or
committee in the same paper or electronic form as the minutes are maintained.

                                           ARTICLE III

                                            Committees

                Section 3.1. Committees. The Board of Directors may designate one or more
committees, each committee to consist of one or more of the directors of the corporation. The
Board of Directors may designate one or more directors as alternate members of any committee,
who may replace any absent or disqualified member at any meeting of the committee. In the
absence or disqualification of a member of the committee, the member or members thereof
present at any meeting and not disqualified from voting, whether or not he, she or they constitute
a quorum, may unanimously appoint another member of the Board of Directors to act at the
meeting in place of any such absent or disqualified member. Any such committee, to the extent
permitted by law and to the extent provided in the resolution of the Board of Directors, shall
have and may exercise all the powers and authority of the Board of Directors in the management
of the business and affairs of the corporation, and may authorize the seal of the corporation to be
affixed to all papers which may require it.

                Section 3.2. Committee Rules. Unless the Board of Directors otherwise provides,
each committee designated by the Board of Directors may make, alter and repeal rules for the
conduct of its business. In the absence of such rules each committee shall conduct its business in
the same manner as the Board of Directors conducts its business pursuant to Article II of these
bylaws.
                                          ARTICLE IV

                                              Officers

                Section 4.1. Officers; Election; Qualifications; Term of Office; Resignation;
Removal; Vacancies. The Board of Directors may elect a President and Secretary, and it may, if
it so determines, choose a Chairperson of the Board and a Vice Chairperson of the Board from
among its members. The Board of Directors may also choose one or more Vice Presidents, one
or more Assistant Secretaries, a Treasurer and one or more Assistant Treasurers and such other
officers as it shall from time to time deem necessary or desirable. Each such officer shall hold
office until the first meeting of the Board of Directors after the annual meeting of stockholders
next succeeding his or her election, and until his or her successor is elected and qualified or until
his or her earlier resignation or removal. Any officer may resign at any time upon notice to the

                                                -7-
WEIL:\97327218\5\53602.0004
               Case 19-11292-JTD      Doc 1049-2        Filed 12/30/19    Page 9 of 13




corporation. The Board of Directors may remove any officer with or without cause at any time,
but such removal shall be without prejudice to the contractual rights of such officer, if any, with
the corporation. Any number of offices may be held by the same person. Any vacancy
occurring in any office of the corporation by death, resignation, removal or otherwise may be
filled for the unexpired portion of the term by the Board of Directors at any regular or special
meeting.

                Section 4.2. Powers and Duties of Officers. The officers of the corporation shall
have such powers and duties in the management of the corporation as may be prescribed in a
resolution by the Board of Directors and, to the extent not so provided, as generally pertain to
their respective offices, subject to the control of the Board of Directors. The Board of Directors
may require any officer, agent or employee to give security for the faithful performance of his or
her duties.

                Section 4.3. Appointing Attorneys and Agents; Voting Securities of Other
Entities. Unless otherwise provided by resolution adopted by the Board of Directors, the
Chairperson of the Board, the President or any Vice President may from time to time appoint an
attorney or attorneys or agent or agents of the corporation, in the name and on behalf of the
corporation, to cast the votes which the corporation may be entitled to cast as the holder of stock
or other securities in any other corporation or other entity, any of whose stock or other securities
may be held by the corporation, at meetings of the holders of the stock or other securities of such
other corporation or other entity, or to consent in writing, in the name of the corporation as such
holder, to any action by such other corporation or other entity, and may instruct the person or
persons so appointed as to the manner of casting such votes or giving such consents, and may
execute or cause to be executed in the name and on behalf of the corporation and under its
corporate seal or otherwise, all such proxies or other instruments as he or she may deem
necessary or proper. Any of the rights set forth in this Section 4.3 which may be delegated to an
attorney or agent may also be exercised directly by the Chairperson of the Board, the President
or the Vice President.

                                            ARTICLE V

                                                Stock

                 Section 5.1. Certificates. The shares of the corporation shall be represented by
certificates, provided that the Board of Directors may provide by resolution or resolutions that
some or all of any or all classes or series of stock shall be uncertificated shares. Any such
resolution shall not apply to shares represented by a certificate until such certificate is
surrendered to the corporation. Every holder of stock represented by certificates shall be entitled
to have a certificate signed by or in the name of the corporation by any two authorized officers of
the corporation (it being understood that each of the Chairperson of the Board of Directors, the
Vice Chairperson of the Board of Directors, the President, any Vice President, the Treasurer, any
Assistant Treasurer, the Secretary and any Assistant Secretary shall be an authorized officer for
such purpose), certifying the number of shares owned by such holder in the corporation. Any or
all the signatures on the certificate may be a facsimile. In case any officer, transfer agent or
registrar who has signed or whose facsimile signature has been placed upon a certificate shall
have ceased to be such officer, transfer agent, or registrar before such certificate is issued, it may

                                                 -8-
WEIL:\97327218\5\53602.0004
              Case 19-11292-JTD         Doc 1049-2      Filed 12/30/19   Page 10 of 13




be issued by the corporation with the same effect as if such person were such officer, transfer
agent, or registrar at the date of issue.

               Section 5.2. Lost, Stolen or Destroyed Stock Certificates; Issuance of New
Certificates. The corporation may issue a new certificate of stock in the place of any certificate
theretofore issued by it, alleged to have been lost, stolen or destroyed, and the corporation may
require the owner of the lost, stolen or destroyed certificate, or such owner’s legal representative,
to give the corporation a bond sufficient to indemnify it against any claim that may be made
against it on account of the alleged loss, theft or destruction of any such certificate or the
issuance of such new certificate.

                                             ARTICLE VI

                              Indemnification and Advancement of Expenses

               Section 6.1. Right to Indemnification. The corporation shall indemnify and hold
harmless, to the fullest extent permitted by applicable law as it presently exists or may hereafter
be amended, any person (a “Covered Person”) who was or is made or is threatened to be made a
party or is otherwise involved in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “proceeding”), by reason of the fact that he or she, or a person
for whom he or she is the legal representative, is or was a director or officer of the corporation
or, while a director or officer of the corporation, is or was serving at the request of the
corporation as a director, officer, employee or agent of another corporation or of a partnership,
joint venture, trust, enterprise or nonprofit entity, including service with respect to employee
benefit plans, against all liability and loss suffered and expenses (including attorneys’ fees)
reasonably incurred by such Covered Person. Notwithstanding the preceding sentence, except as
otherwise provided in Section 6.3, the corporation shall be required to indemnify a Covered
Person in connection with a proceeding (or part thereof) commenced by such Covered Person
only if the commencement of such proceeding (or part thereof) by the Covered Person was
authorized in the specific case by the Board of Directors of the corporation.

                Section 6.2. Advancement of Expenses. The corporation shall to the fullest
extent not prohibited by applicable law pay the expenses (including attorneys’ fees) incurred by a
Covered Person in defending any proceeding in advance of its final disposition, provided,
however, that, to the extent required by law, such payment of expenses in advance of the final
disposition of the proceeding shall be made only upon receipt of an undertaking by the Covered
Person to repay all amounts advanced if it should be ultimately determined that the Covered
Person is not entitled to be indemnified under this Article VI or otherwise.

               Section 6.3. Claims. If a claim for indemnification under this Article VI
(following the final disposition of such proceeding) is not paid in full within sixty days after the
corporation has received a claim therefor by the Covered Person, or if a claim for any
advancement of expenses under this Article VI is not paid in full within thirty days after the
corporation has received a statement or statements requesting such amounts to be advanced, the
Covered Person shall thereupon (but not before) be entitled to file suit to recover the unpaid
amount of such claim. If successful in whole or in part, the Covered Person shall be entitled to
be paid the expense of prosecuting such claim to the fullest extent permitted by law. In any such

                                                  -9-
WEIL:\97327218\5\53602.0004
              Case 19-11292-JTD         Doc 1049-2          Filed 12/30/19   Page 11 of 13




action, the corporation shall have the burden of proving that the Covered Person is not entitled to
the requested indemnification or advancement of expenses under applicable law.

               Section 6.4. Nonexclusivity of Rights. The rights conferred on any Covered
Person by this Article VI shall not be exclusive of any other rights which such Covered Person
may have or hereafter acquire under any statute, provision of the certificate of incorporation,
these bylaws, agreement, vote of stockholders or disinterested directors or otherwise.

                 Section 6.5. Other Sources. The corporation’s obligation, if any, to indemnify or
to advance expenses to any Covered Person who was or is serving at its request as a director,
officer, employee or agent of another corporation, partnership, joint venture, trust, enterprise or
nonprofit entity shall be reduced by any amount such Covered Person may collect as
indemnification or advancement of expenses from such other corporation, partnership, joint
venture, trust, enterprise or non-profit enterprise.

               Section 6.6. Amendment or Repeal. Any right to indemnification or                    to
advancement of expenses of any Covered Person arising hereunder shall not be eliminated             or
impaired by an amendment to or repeal of these bylaws after the occurrence of the act               or
omission that is the subject of the civil, criminal, administrative or investigative action, suit   or
proceeding for which indemnification or advancement of expenses is sought.

               Section 6.7. Other Indemnification and Advancement of Expenses. This Article
VI shall not limit the right of the corporation, to the extent and in the manner permitted by law,
to indemnify and to advance expenses to persons other than Covered Persons when and as
authorized by appropriate corporate action.

                                             ARTICLE VII

                                             Miscellaneous

               Section 7.1. Fiscal Year. The fiscal year of the corporation shall be determined
by resolution of the Board of Directors.

               Section 7.2. Seal. The corporate seal shall have the name of the corporation
inscribed thereon and shall be in such form as may be approved from time to time by the Board
of Directors.

                    Section 7.3. Manner of Notice.

               (a)      Without limiting the manner by which notice otherwise may be given
effectively to stockholders, any notice to stockholders given by the corporation under any
provision of the DGCL, the certificate of incorporation or these bylaws may be given in writing
directed to the stockholder’s mailing address (or by electronic transmission directed to the
stockholder’s electronic mail address, as applicable) as it appears on the records of the
corporation. Notice shall be given (i) if mailed, when deposited in the United States mail,
postage prepaid, (ii) if delivered by courier service, the earlier of when the notice is received or
left at the stockholder’s address, or (iii) if given by electronic mail, when directed to such

                                                     -10-
WEIL:\97327218\5\53602.0004
              Case 19-11292-JTD     Doc 1049-2       Filed 12/30/19    Page 12 of 13




stockholder’s electronic mail address (unless the stockholder has notified the corporation in
writing or by electronic transmission of an objection to receiving notice by electronic mail or
such notice is prohibited by the DGCLto be given by electronic transmission). A notice by
electronic mail must include a prominent legend that the communication is an important notice
regarding the corporation. A notice by electronic mail will include any files attached thereto and
any information hyperlinked to a website if such electronic mail includes the contact information
of an officer or agent of the corporation who is available to assist with accessing such files or
information. Any notice to stockholders given by the corporation under any provision of the
DGCL, the certificate of incorporation or these bylaws provided by means of electronic
transmission (other than any such notice given by electronic mail) may only be given in a form
consented to by such stockholder, and any such notice by such means of electronic transmission
shall be deemed to be given as provided by the DGCL.

               (b)     Except as otherwise provided herein or permitted by applicable law,
notices to any director may be in writing and delivered personally or mailed to such director at
such director’s address appearing on the books of the corporation, or may be given by telephone
or by any means of electronic transmission (including, without limitation, electronic mail)
directed to an address for receipt by such director of electronic transmissions appearing on the
books of the corporation.

                (c) Without limiting the manner by which notice otherwise may be given
effectively to stockholders, and except as prohibited by applicable law, any notice to
stockholders given by the corporation under any provision of applicable law, the certificate of
incorporation, or these bylaws shall be effective if given by a single written notice to
stockholders who share an address if consented to by the stockholders at that address to whom
such notice is given. Any such consent shall be revocable by the stockholder by written notice to
the corporation. Any stockholder who fails to object in writing to the corporation, within 60
days of having been given written notice by the corporation of its intention to send the single
notice permitted under this Section 7.3(c), shall be deemed to have consented to receiving such
single written notice.

               Section 7.4. Waiver of Notice of Meetings of Stockholders, Directors and
Committees. Any waiver of notice, given by the person entitled to notice, whether before or
after the time stated therein, shall be deemed equivalent to notice. Attendance of a person at a
meeting shall constitute a waiver of notice of such meeting, except when the person attends a
meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction
of any business because the meeting is not lawfully called or convened. Neither the business to
be transacted at nor the purpose of any regular or special meeting of the stockholders, directors,
or members of a committee of directors need be specified in a waiver of notice.

               Section 7.5. Form of Records. Any records maintained by the corporation in the
regular course of its business, including its stock ledger, books of account, and minute books,
may be kept on, or by means of, or be in the form of, any information storage device or method,
provided that the records so kept can be converted into clearly legible paper form within a
reasonable time.



                                              -11-
WEIL:\97327218\5\53602.0004
              Case 19-11292-JTD      Doc 1049-2       Filed 12/30/19   Page 13 of 13




                Section 7.6. Electronic Signatures, etc. Any document, including, without
limitation, any consent, agreement, certificate or instrument, required by the DGCL, the
certificate of incorporation or these bylaws to be executed by any officer, director, stockholder,
employee or agent of the corporation may be executed using a facsimile or other form of
electronic signature to the fullest extent permitted by applicable law. All other contracts,
agreements, certificates or instruments to be executed on behalf of the corporation may be
executed using a facsimile or other form of electronic signature to the fullest extent permitted by
applicable law. The terms “electronic mail,” “electronic mail address,” “electronic signature”
and “electronic transmission” as used herein shall have the meanings ascribed thereto in the
DGCL.

               Section 7.7. Amendment of Bylaws. These bylaws may be altered, amended or
repealed, and new bylaws made, by the Board of Directors, but the stockholders may make
additional bylaws and may alter and repeal any bylaws whether adopted by them or otherwise.




                                               -12-
WEIL:\97327218\5\53602.0004
